                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                         CEDAR RAPIDS DIVISION

 DWAYNE WILLIAMS,

              Petitioner,                                 No. C17-4-LTS

 vs.                                              MEMORANDUM OPINION
                                                 AND ORDER ON PETITION
 WILLIAM SPERFSLAGE,                            PURSUANT TO 28 U.S.C. § 2254
              Respondent.

                            ___________________________

                                  I.     INTRODUCTION
       This case is before me on petitioner Dwayne Williams’ petition (Doc. No. 1) for
writ of habeas corpus. Both parties have filed merits briefs (Doc. Nos. 40, 45) and
Williams has supplemented his brief (Doc. Nos. 41, 42, 46). Oral argument is not
necessary. N.D. Iowa L.R. 7(c).


                            II.        BACKGROUND FACTS
       The Iowa Court of Appeals summarized the facts of Williams’ conviction as
follows:
       At about 10:50 p.m. on January 25, 2009, Michael Ohlenkamp went to the
       Kwik Star gas station on Franklin Street in Waterloo to buy some groceries.
       When Ohlenkamp went into the store, he left his vehicle unlocked with the
       engine running. As Ohlenkamp was inside, video surveillance from the gas
       station shows a person wearing a black coat with an unfastened belt hanging
       from it, a white hooded sweatshirt, dark pants, white tennis shoes, and a
       dark baseball cap open the passenger door to Ohlenkamp’s two-door vehicle
       and get into the backseat.
              After purchasing his items, Ohlenkamp returned to his car and began
       to drive home. As Ohlenkamp exited the gas station parking lot, the person
       in his backseat grabbed his hair, pulled his head back, and held a knife to
       his throat. Ohlenkamp attempted to grab the knife, but the knife was
tightened against his throat and a male voice told him to let go or he would
be killed. The man then demanded money, to which Ohlenkamp replied
that he did not have any.
       Ohlenkamp was instructed to pull into a Kum & Go gas station
approximately five to six blocks down Franklin Street. Ohlenkamp did and
parked in front of the store. The man demanded Ohlenkamp’s change.
Ohlenkamp complied and grabbed “a couple bucks” in coins from his
pockets. As Ohlenkamp handed the change to the man in the back seat,
some of the coins fell onto the floor. When the man let go of Ohlenkamp’s
hair to pick up the coins, Ohlenkamp exited his vehicle, shut the door, and
stood by the driver’s side door watching the man. After the man picked up
the coins, he exited from the vehicle's passenger side. Ohlenkamp looked
directly at the man for a few seconds and was able to see him “perfectly
clear,” before the man flipped his white hood over his head and calmly
walked away.
       Lori Snyder, the Kum & Go sales manager, noticed something was
wrong as soon as she saw Ohlenkamp park his vehicle. She could see
Ohlenkamp leaning back toward the backseat and suspected that someone
else was in the car. She called 911 at 10:56 p.m. As Snyder was speaking
with the 911 dispatcher, she walked out of the store. At this time,
Ohlenkamp was exiting his vehicle followed by another person crawling out
of the backseat through the passenger side door. Although Snyder did not
see the face of the person crawling from the backseat, she did observe that
the person was a tall and skinny black male wearing a black jacket with a
white hooded sweatshirt pulled over his head. Snyder watched the man
nonchalantly walk around the west side of the store.
        As Snyder continued to speak with the dispatcher, others were able
to flag down a police officer driving by. The officer was given a description
of the man, which was broadcasted as a black male wearing a white hooded
sweatshirt. The officer was also pointed in the direction that the man fled.
        At 10:58 p.m., approximately three blocks away from the Kum &
Go gas station, police saw a man fitting the suspect’s description walking
down the street by himself. The police turned a spotlight on him and
ordered the man to show his hands and get on the ground, but the man
ignored them and continued to walk. The officers then noticed the man
fidgeting with something in his pockets. When the police officers yelled
for a second time, the man stopped and fell into a snow bank with his hands
pushed into the snow underneath him. The man was handcuffed and


                                     2
         identified as Williams. After Williams was placed into the back of a squad
         car, officers discovered a knife buried in the snow bank.
                At 11:07 p.m., the officers returned Williams to the Kum & Go to
         see if Ohlenkamp or Snyder could make an identification. As they drove
         back to the gas station, Williams shook the baseball cap from his head.
                At 11:08 pm, Williams was removed from the squad car in handcuffs
         and his baseball cap was returned to his head. Williams stood by the gas
         pumps under the lighting of the canopy, while Ohlenkamp and Snyder stood
         inside the gas station's front doors. As Williams stood by the pumps, his
         hood was put over his head. Ohlenkamp identified Williams as the robber
         and told the police that he was positive. Snyder confirmed that Williams’
         clothing and build was “a perfect match” to the robber. Ohlenkamp and
         Snyder were later taken to the police station where they provided written
         statements.
                At the police station, Williams’s clothing was seized. He was
         wearing a black leather coat with a missing belt, a dark baseball cap with a
         white star on the front of it, a white hooded sweatshirt, dark jeans, and
         white tennis shoes. Williams was also found with $ 2.15 in coins on his
         person.
                 Weeks after the incident, Ohlenkamp discovered a black belt on the
         floor of the back seat of his vehicle. The belt did not belong to him, and
         no one had been in his car since the incident. Ohlenkamp believed the belt
         belonged to the robber, so he took it to the police. The belt matched
         Williams’ black coat, and pictures from the night of the incident confirmed
         that it was in Ohlenkamp’s vehicle at that time.
State v. Williams, No. 10-1254, 2011 WL 5394366, at *1-3 (Iowa Ct. App. Nov. 9,
2011).


                                III.   PROCEDURAL HISTORY
A.       State Proceedings
         Williams was charged by trial information on February 5, 2009, with one count
of robbery in the first degree in violation of Iowa Code § 711.2. Id. at *3. During trial,
the victim identified Williams as the robber and stated, “I am one hundred percent
positive that’s him.”     Id.     In his defense, Williams presented testimony from Otto

                                               3
MacLin, an associate professor in the psychology department at the University of
Northern Iowa. Id. MacLin testified to the procedures normally used to ensure positive
identifications but did not offer an opinion as to whether the identification procedures
used in Williams’ case conformed with the standards. Id. The jury returned a guilty
verdict. Id. Williams was sentenced to 25 years’ imprisonment and, under Iowa law,
must serve at least 70 percent of that sentence. Id.
       On direct appeal, Williams argued that his trial counsel was ineffective for failing
to file a motion to suppress based on the allegedly-flawed identification procedures. Id.
at *1. The Iowa Court of Appeals denied Williams’ claim on the basis that he could not
establish the “prejudice” element, given the independent evidence that corroborated the
identification. Id. at *4. Williams timely filed an application for further review with the
Iowa Supreme Court, which was denied on February 3, 2012.
       Williams filed a state postconviction relief (PCR) action on August 7, 2012.
Williams had issues with his counsel during this case. His first appointed attorney was
removed after Williams asserted that they had a breakdown in communication and counsel
informed the court that she had a potential conflict of interest. Doc. No. 22-5; Doc. No.
22-7; Doc. No. 22-8. Williams filed a motion to remove his second appointed counsel
after an apparent disagreement over the merits of some of Williams’ PCR claims. Doc.
No. 22-9. This motion was denied. Doc. No. 22-10. Williams then filed a motion to
void the first order removing his first appointed attorney. Doc. No. 22-11. This was
denied. The second appointed attorney does not appear to have filed anything substantive
on Williams’ behalf. The PCR petition was summarily dismissed September 18, 2013,
for failing to state a claim. While Williams alleged that the trial court violated his rights
by allowing him to represent himself, the record demonstrated that he was represented
by counsel during his trial. Doc. No. 22-16.
       Williams filed a second PCR petition on February 4, 2014. He argued that his
conviction was invalid because (1) he was present at a preliminary hearing without the
assistance of counsel, (2) the trial information was not properly signed or approved by a
                                             4
judge, (3) the state failed to formally arraign him, (4) the clerk’s office failed to provide
transcripts of pre-trial hearings, (5), the state violated his right to a speedy indictment,
(6) the state violated his right to a speedy trial, (7) the clerk’s office, judges, and
prosecuting attorney committed misconduct by falsifying documents in the court trial, (8)
the Iowa court did not have jurisdiction over his trial, and (9) his trial, appellate, and
first PCR counsel were ineffective. After a hearing, the Iowa District Court denied the
second PCR petition. Doc. No. 23-37. Specifically, the court found that the first eight
grounds lacked factual support in the record and that Williams failed to establish that his
trial and appellate counsel breached an essential duty in failing to object as to any of these
issues. Regarding the effectiveness of PCR counsel, the court found that Williams could
not establish the “prejudice” element because PCR counsel’s errors in the first PCR
action did not prevent Williams from having the second petition reviewed on the merits.
       Williams appealed the dismissal of his second PCR action and the Iowa Court of
Appeals affirmed. Williams v. State, No. 15-0819, 2016 WL 4384564 (Iowa Ct. App.
Aug. 17, 2016). Williams filed a timely application for further review with the Iowa
Supreme Court, which was denied on November 28, 2016.


B.     Federal Proceedings
       Williams filed the present petition for writ of habeas corpus pursuant to 28 U.S.C.
§ 2254 on January 3, 2017. Doc. No. 1. Litigation ensued over whether the petition
was timely. On March 23, 2018, I concluded that it was. See Doc. No. 19. Respondent
William Sperfslage filed a response (Doc. No. 24) to the petition on May 9, 2018.
Williams filed his merits brief (Doc. No. 40) on January 28, 2019, and subsequently filed
several supplements to his brief. See Doc. Nos. 41, 42, 46. Sperfslage filed his merits
brief (Doc. No. 45) on April 17, 2019. This matter is ready for decision.




                                              5
                             IV.    SECTION 2254 STANDARDS
          “The writ of habeas corpus stands as a safeguard against imprisonment of those
held in violation of the law.” Harrington v. Richter, 562 U.S. 86, 91 (2011). “As
amended by [the Antiterrorism and Effective Death Penalty Act of 1996,] AEDPA, 28
U.S.C. § 2254 sets several limits on the power of a federal court to grant an application
for a writ of habeas corpus on behalf of a state prisoner.” Cullen v. Pinholster, 563 U.S.
170, 181 (2011).        Section 2254(a) provides that a federal court shall entertain an
application for a writ of habeas corpus on behalf of a person in custody pursuant to the
judgment of a state court only on the ground that he is in custody in violation of the
Constitution or laws or treaties of the United States. A federal court’s review of a state
court decision under § 2254 is deferential. Lomholt v. Iowa, 327 F.3d 748, 751 (8th Cir.
2003). A state court decision on the merits should not be overturned unless it
          (1)    resulted in a decision that was contrary to, or involved an
                 unreasonable application of, clearly established Federal law, as
                 determined by the Supreme Court of the United States; or
          (2)    resulted in a decision that was based on an unreasonable
                 determination of the facts in light of the evidence presented in the
                 State court proceeding.
28 U.S.C. § 2254(d). Considering the merits of habeas claims, the Eighth Circuit has
stated:
          The “contrary to” clause and “unreasonable application” clause of §
          2254(d)(1) have independent meaning. The contrary to clause suggests that
          the state court’s decision must be substantially different from the relevant
          precedent of the Supreme Court. An unreasonable application of Supreme
          Court precedent occurs when a state court correctly identifies the governing
          legal standard but either unreasonably applies it to the facts of the particular
          case or unreasonably extends or refuses to extend the legal standard to a
          new context. In determining whether the state court unreasonably applied
          Supreme Court precedent, our inquiry is an objective one.
Munt v. Grandlienard, 829 F.3d 610, 614 (8th Cir. 2016), cert. denied, 137 S. Ct. 821
(2017) (cleaned up).


                                                 6
       Section 2254(b)(1)(A) prohibits a grant of habeas relief on behalf of a person in
state custody unless that person has “exhausted the remedies available in the [state]
courts[:]”
       The exhaustion requirement of § 2254(b) ensures that the state courts have
       the opportunity fully to consider federal-law challenges to a state custodial
       judgment before the lower federal courts may entertain a collateral attack
       upon that judgment. The requirement prevents a federal court from
       granting a habeas petition based on a constitutional violation that could be
       redressed adequately by pursuing an avenue of state relief still open to the
       habeas applicant at the time he files his application in federal court.
Grass v. Reitz, 643 F.3d 579, 584 (8th Cir. 2011) (cleaned up).              “To satisfy the
exhaustion requirement, [the petitioner] must show that he either made a fair presentation
of his claims to the state courts or that he has no other presently available state remedies
to pursue.” Gentry v. Lansdown, 175 F.3d 1082, 1083 (8th Cir. 1999). Claims are not
exhausted—that is, have not been “fairly presented” to the state court—unless “the state
court rules on the merits of [the petitioner’s] claims, or [the petitioner] presents his claims
in a manner that entitles him to a ruling on the merits.” Id. In Iowa, a petitioner must
first file a PCR petition in the Iowa District Court. If that petition is denied, then the
petitioner must exhaust their appeals within the Iowa appellate court system. See, e.g.
Welch v. Lund, 616 F.3d 756, 758-59 (8th Cir. 2010) (describing Iowa’s court system).


                                   V.      DISCUSSION
       Williams states four grounds for relief: (1) he was denied due process and equal
protection of Iowa’s postconviction statutes due to ineffective assistance of his state PCR
counsel; (2) his due process, equal protection, speedy trial and assistance of counsel rights
were violated when he appeared at and waived a preliminary hearing without counsel,
under a trial information that Williams alleges was not properly signed; (3) trial counsel
was ineffective for failing to object to the constitutional violations raised in ground two;
and (4) direct appeal counsel was ineffective for failing to discover and raise on appeal


                                              7
the constitutional violations raised in ground two.1 Sperfslage denies that Williams is
entitled to relief. I will consider each of Williams’ arguments.


A.     Ineffective PCR Counsel
       Williams argues that he received ineffective assistance of counsel during his first
state PCR proceeding in violation of his Sixth Amendment rights because (a) his first
appointed PCR counsel failed to inform him of a potential conflict of interest until 11
months had passed and (b) his second appointed PCR counsel failed to represent him or
file anything on his behalf. Williams contends that the second PCR court unreasonably
applied federal law in rejecting this claim.
       Ground one fails to state a federal claim for relief under § 2254. There is no Sixth
Amendment right to counsel in postconviction cases. Coleman v. Thompson, 501 U.S.
722, 752 (1991). Section 2254(i) states that “[t]he ineffectiveness or incompetence of
counsel during Federal or State collateral post-conviction proceedings shall not be a
ground for relief in a proceeding arising under section 2254.” 28 U.S.C. § 2254(i).
Thus, regardless of how the Iowa state courts analyzed Williams’ claims, ground one is
not reviewable. Further, Williams does not elaborate upon or explain his equal protection
or due process claims. Relief will be denied as to ground one.


B.     Preliminary Hearing Issues
       For ground two, Williams essentially argues that he was never properly arraigned
and brought under the jurisdiction of the state court due to a multitude of procedural
violations. Williams claims there was never a properly signed trial information and that

1
  A section labeled “Ground Five” claims that “[t]he state courts applied an unreasonable
interpretation of federal law, as determined by the U.S.S Supreme Court, and an unreasonable
interpretation of the facts in light of the evidence presented.” Doc. No. 1 at 3. This is the
standard for evaluating § 2254 claims and does not state an individual ground for relief. To the
extent ground five is intended to state a separate claim for relief, it is denied.


                                               8
he was forced to attend a preliminary hearing while not represented by counsel. Williams
alleges that these procedural errors resulted in a violation of his due process and equal
protection rights,2 as well as a violation of his right to counsel at an adversarial
proceeding. Williams further alleges a speedy trial violation, although he does not
elaborate.3 Sperfslage responds that Williams has not exhausted this claim. Although he
presented these procedural errors to the PCR court on review, he presented them as
ineffective assistance of counsel claims rather than as independent constitutional
violations. Sperfslage further argues that the state court’s findings of fact related to these
allegations – determining that they were not true – controls.
       In reviewing the state court order denying PCR, it appears that Williams did
present the procedural errors alleged in ground two as both an independent basis for
overturning his conviction and errors supporting a finding of ineffective assistance of
counsel. See Doc. No. 23-37 at 2 (describing the “ten grounds upon which relief should
be granted” raised by Williams). The Iowa state court had the opportunity to consider
whether any of the alleged errors resulted in a constitutional violation and apparently
determined that they did not (because it did not find Williams’ description of the alleged
errors to be true). Thus, Williams has exhausted the claims raised in ground two.
       However, Sperfslage is correct that the state court’s findings of fact on this issue
control. 28 U.S.C. § 2254(e)(1) provides:


2
 Again, Williams does not elaborate on the alleged equal protection violation. As a result, his
equal protection claim is denied.
3
  Before the state court, Williams’ arguments were focused on Iowa’s statutory speedy trial
rights. However, “[a] state statute . . . has no bearing on whether the State violated [petitioner’s]
federal right to a speedy trial as protected by the Sixth Amendment.” Stewart v. Nix, 972 F.2d
967, 970 (8th Cir. 1992). The federal standard considers the “length of delay, reason for delay,
the defendant’s assertion of the right, and prejudice to the defendant.” Id. (citing Baker v.
Wingo, 407 U.S. 514,530 (1972)). Williams does not argue these factors (and, in any event, it
would be impossible to find in his favor given the facts as developed in the state court
proceedings). Instead, he focuses on the alleged conspiracy to falsify the documents showing
that he was properly brought before the Iowa court in his case. See Doc. No. 40.

                                                 9
       In a proceeding instituted by an application for a writ of habeas corpus by
       a person in custody pursuant to the judgment of a State court, a
       determination of a factual issue made by a State court shall be presumed to
       be correct. The applicant shall have the burden of rebutting the presumption
       of correctness by clear and convincing evidence.
Id. In his attempt to displace the state court’s findings of fact on this issue, Williams has
submitted correspondence between himself and the state clerk of court in which he
attempted to seek filings that either do not exist or which were not within the custody of
the clerk’s office. See Doc. No. 46 and attachments. These appear to be the same
documents considered by the state court in rejecting Williams’ arguments.
       After a hearing on April 7, 2015, the state court judge made the following findings
of fact related to the alleged procedural errors:
              First, Mr. Williams alleges he was personally present at a
       preliminary hearing on February 5, 2009. Mr. Williams claims neither his
       attorney nor the prosecuting attorney was present and during the hearing
       the Court provided him with a written waiver of preliminary hearing to
       sign. The record does not support Mr. Williams’ claim. Additionally, any
       issues Mr. Williams may raise regarding a preliminary hearing are
       irrelevant. Once the State of Iowa files a Trial Information approved by a
       judge, no preliminary hearing is necessary. State v. Petersen, 678 N.W.2d
       611, 613 (Iowa 2004). Here, the State of Iowa filed a Trial Information
       and therefore, no preliminary hearing was necessary.
               Second, Mr. Williams alleges the State filed a Trial Information that
       was not endorsed by the prosecuting attorney and was not approved by a
       judge in violation of Iowa Rules of Criminal Procedure 2.5(2) and 2.5(4).
       The record does not support Mr. Williams’ claim. Iowa Rules of Criminal
       Procedure 2.5(2) and 2.5(4) require the prosecuting attorney to endorse the
       Trial Information as “a true information” and require a judge to approve
       the Trial Information. I.C.A. Rule 2.5 (2009). The Court finds that the
       original Trial Information contained in the Court file was endorsed “A
       TRUE INFORMATION” by the prosecuting attorney and approved by a
       district court judge pursuant to Iowa Rules of Criminal Procedure 2.5(2)
       and 2.5(4). The fact that the copy Mr. Williams received did not bear the
       signatures of the prosecuting attorney or district court judge is irrelevant.
       Therefore, the original Trial Information was filed in compliance with Iowa
       Rule of Criminal Procedure 2.5.

                                             10
       Third, Mr. Williams alleges the State of Iowa failed to formally
arraign him. The record does not support Mr. William’s claim. The court
file contains an Arraignment Order filed on February 20, 2009. The Order
does not indicate that Mr. Williams appeared pro se as Mr. Williams
argues, but rather, it indicates that Mr. Williams appeared personally and
with counsel. While the Order does indicate that Mr. Williams filed a
written arraignment, the court file does not contain a written arraignment.
The Court finds this discrepancy to be an inadvertent error by the district
court judge; the judge should have crossed off the written arraignment
language. The error has no bearing on the Court’s finding that the State of
Iowa arraigned Mr. Williams on February 19, 2009.
       Fourth, Mr. Williams alleges the Clerk of Court and judges have
deliberately tried to inhibit him from obtaining transcripts of pretrial
proceedings. The record does not support Mr. Williams’ claim. The court
file contains numerous correspondences on the subject.               The
correspondences repeatedly inform Mr. Williams that no formal record was
made at arraignment. The judges and Clerk of Court were not keeping
transcripts from Mr. Williams, but rather, there were no transcripts to
provide.
       Fifth, Mr. Williams alleges the State of Iowa violated his right to
speedy indictment under Iowa Rule of Criminal Procedure 2.33(2)(a). The
record does not support Mr. Williams’ claim. The right to speedy
indictment requires indictments to be found within forty-five days of arrest.
I.C.A. Rule 2.33(2)(a) (2009). Here, the State of Iowa filed a Trial
Information ten days after Mr. Williams’ arrest, which is well within the
forty-five day requirement. Therefore, the State of Iowa did not violate
Mr. Williams’ right to speedy indictment.
       Sixth, Mr. Williams alleges the State of Iowa violated his right to
speedy trial under Iowa Rules of Criminal Procedure 2.33(2)(a) and
2.33(2)(b). The right to speedy trial requires the State of Iowa to bring a
criminal defendant to trial within ninety days of indictment, unless the
defendant waives this right. IC.A. Rule 2.33(2)(b) (2009). Here, Mr.
Williams filed a written waiver of his right to speedy trial before the ninety
day deadline. Additionally, the State of Iowa tried Mr. Williams within
ninety days of his re-demand of speedy trial. Therefore, the State of Iowa
did not violate his right to speedy trial under Iowa Rule of Criminal
Procedure 2.33(2)(b). The right to speedy trial also requires the State of
Iowa to bring a criminal defendant to trial within one year of arraignment,
unless an extension is granted by the court, upon a showing of good cause.

                                     11
       I.C.A. Rule 2.33(2)(c) (2009). Here, Mr. Williams waived his right to be
       tried within one year of arraignment before the one year deadline expired.
       Therefore, the State of Iowa did not violate his right to speedy trial under
       Iowa Rule of Criminal Procedure 2.33(2)(c).
Doc. No. 23-37 at 2-4.
       None of the documents now submitted by Williams amount to “clear and
convincing evidence” that the state PCR court’s factual findings were erroneous. Nor
has Williams demonstrated that the state court’s findings were either contrary to or an
unreasonable application of federal law. Rather, he argues that the state PCR court’s
findings were wrong and otherwise re-hashes the arguments made to the state PCR court.
As a result, I find that Williams is not entitled to relief on ground two.


C.     Ineffective Assistance of Trial and Appellate Counsel
       Grounds three and four allege that Williams’ trial and direct appeal counsel were
ineffective for failing to challenge the alleged errors identified in ground two. Sperfslage
argues that the state court reasonably resolved this issue because counsel cannot be found
ineffective for failing to pursue meritless arguments.
       To establish an ineffective assistance of counsel claim, Williams must show that
his attorney’s representation “was ‘deficient’ and that the ‘deficient performance
prejudiced the defense.’” Walking Eagle v. United States, 742 F.3d 1079, 1082 (8th Cir.
2014) (quoting Strickland v. Washington, 466 U.S. 668, 687 (1984).               “Deficient
performance” is performance that falls “below an objective standard of reasonableness.”
Lafler v. Cooper, 566 U.S. 156, 163 (2012) (citation omitted). In other words, deficient
performance is conduct that failed to conform to the degree of skill, care, and diligence
of a reasonably competent attorney. Strickland, 466 U.S. at 687. Matters of trial strategy
are generally entrusted to the professional discretion of counsel and they are “virtually
unchallengeable” in habeas proceedings. Morelos v. United States, 709 F.3d 1246, 1250
(8th Cir. 2013). Counsel is not constitutionally ineffective because of the failure to raise
a “relatively sophisticated” and “counter-intuitive argument.” Donnell v. United States,
                                            12
765 F.3d 817, 821 (8th Cir. 2014). However, “strategy resulting from lack of diligence
in preparation and investigation is not protected by the presumption in favor of counsel.”
Holder v. United States, 721 F.3d 979, 994 (8th Cir. 2013).
       To establish “prejudice,” a movant must “show that there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Lafler, 566 U.S. at 163 (citation omitted). “Reasonable
probability” means “a probability sufficient to undermine confidence in the outcome.”
Id. That requires a “substantial,” not just “conceivable,” likelihood of a different result.
Harrington v. Richter, 562 U.S. 86, 104 (2011). Ultimately, a showing of “prejudice”
requires counsel’s errors to be “so serious as to deprive the defendant of a fair trial, a
trial whose result is reliable.” Richter, 562 U.S. at 103-05 (citation omitted).
       Since a movant must show both deficient performance and prejudice, a court
reviewing ineffective assistance claims need only address one prong if either fails. See
Williams v. United States, 452 F.3d 1009, 1014 (8th Cir. 2006). Additionally, each
individual claim of ineffective assistance “must rise or fall on its own merits,” meaning
that courts should not take into account the “cumulative effect of trial counsel’s errors in
determining Strickland prejudice.” Middleton v. Roper, 455 F.3d 838, 851 (8th Cir.
2006); United States v. Brown, 528 F.3d 1030, 1034 (8th Cir. 2008) (“[W]e have
repeatedly rejected the cumulative error theory of post-conviction relief.”).
       Williams has failed to show deficient performance by either his trial counsel or his
direct appeal counsel. Counsel is not deficient for failing to pursue an argument that is
incorrect as a matter of law. United States v. Cronic, 466 U.S. 648, 656 n.19 (1984)
(“Of course, the Sixth Amendment does not require that counsel do what is impossible
or unethical.”). As discussed above, Williams’ argument regarding procedural errors
was wrong. He was properly indicted, arraigned and tried, and objecting to the above
alleged errors would have been meritless. As a result, it is not necessary to consider the
prejudice prong. Williams is not entitled to relief on grounds three and four.


                                            13
                     VI.    CERTIFICATE OF APPEALABILITY
       A certificate of appealability may be granted only when the petitioner “has made
a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2);
see also Miller-El v. Cockrell, 537 U.S. 322, 336-37 (2003); Cox v. Norris, 133 F.3d
565, 569 (8th Cir. 1997). “A substantial showing is a showing that issues are debatable
among reasonable jurists, a court could resolve the issues differently, or the issues
deserve further proceedings.” Cox, 133 F.3d at 569. “Where a district court has rejected
the constitutional claims on the merits, the showing required to satisfy § 2253(c) is
straightforward: The petitioner must demonstrate that reasonable jurists would find the
district court’s assessment of the constitutional claims debatable or wrong.” Miller-El,
537 U.S. at 338 (citation omitted).
       Here, I find that Williams has not made the necessary showing with regard to his
habeas claims. As such, I will not grant a certificate of appealability. Should Williams
wish to seek further review of his petition, he may request a certificate of appealability
from a Judge of the United States Court of Appeals for the Eighth Circuit. See Tiedeman
v. Benson, 122 F.3d 518, 520-22 (8th Cir. 1997).


                                 VII. CONCLUSION
       For the foregoing reasons, Williams petition (Doc. No. 1) for habeas corpus is
denied. A certificate of appealability will not issue.


      IT IS SO ORDERED.
      DATED this 15th day of May, 2019.




                                         __________________________
                                         Leonard T. Strand, Chief Judge



                                            14
